Case 1:15-cr-00088-RJD Document 273 Filed 08/16/19 Page 1 of 2 PageID #: 4080
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
WK:PP                                              271 Cadman Plaza East
F. #2015R00200                                     Brooklyn, New York 11201



                                                   August 16, 2019

By Hand and ECF

The Honorable Raymond J. Dearie
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Adamou Djibo
                     Criminal Docket No. 15-088 (RJD)

Dear Judge Dearie:

               The government writes in response to the defendant’s August 14, 2019,
supplemental motion in limine (“Def. Mot.”) (ECF No. 271). The defendant requests that the
Court admit an audio recording sent to the defendant’s co-conspirator, Stanley Walden, from
his friend Lily Lukamilwa. For the reasons set forth below, the defendant’s motion should
be denied.

              As outlined in the government’s opposition to the defendant’s July 18, 2019,
motion in limine, communications between Walden and Lukamilwa are not relevant and are
not otherwise admissible pursuant to a hearsay exception. (See ECF No. 256 at 2-4). The
government re-incorporates those arguments in opposition to the defendant’s new motion.

               With respect to this additional audio recording, the defendant’s basis for
introducing the statement is not supported by the Federal Rules of Evidence. Specifically,
the defendant contends that the message is not being offered for its truth (“which [is]
irrelevant” according to the defendant) but to show that individuals using these types of
words – about surgeries – are not using them for drug code. (See Def. Mot. at 1-2). The
defendant attempts to describe this message as “show[ing] its effect on the listener []
Walden.” (Def. Mot. at 2). But the defendant’s proffered hearsay exception does not make
sense. A statement offered to show its effect on the listener is used to explain why an
individual then took or did not take a certain action after hearing those words. Here, by the
defendant’s own admission, he wishes to use this statement to show that “surgery” does not
mean “drug code.” That is offering this statement for its truth – that when Walden and
Case 1:15-cr-00088-RJD Document 273 Filed 08/16/19 Page 2 of 2 PageID #: 4081



another individual communicated about a surgery, they meant a surgery. 1 The defendant has
not proffered any action that Walden took or did not take after hearing this message and what
the relevance of such action would be. See United States v. Wright, 739 F.3d 1160, 1171
(8th Cir. 2014) (statement not hearsay and only offered for its effect on listener when
statement explained why the listener took a subsequent action). Accordingly, this message is
inadmissible hearsay and not relevant.

               The defendant’s additional reason for this testimony – that Lily Lukamilwa
knew about Walden’s drug smuggling and that the two may have talked more openly about
Walden’s activities – is not relevant. Whether Lukamilwa knew that Walden was smuggling
drugs and their method of communication about that smuggling has absolutely no relevance
to the question for the jury of whether the defendant was involved in that smuggling
operation. There is nothing in the communication about the defendant, or about his
knowledge, or lack of knowledge, about heroin smuggling.

               Ultimately, the defendant wishes to assert that the messages between himself
and Walden about surgery, doctors, and clinics are not code for smuggling heroin. In both of
his motion in limine and his supplemental motion in limine, the defendant has requested to
introduce numerous hearsay and non-relevant communications between Walden and other
individuals to prove the truth of the statements contained therein in an attempt to make that
assertion. This is not permissible under the Federal Rules of Evidence. Accordingly, for the
reasons set forth above and in the government’s opposition to the defendant’s original
motion in limine, the defendant’s motion should be denied.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Philip Pilmar
                                                  Philip Pilmar
                                                  Assistant U.S. Attorney
                                                  (718) 254-6106

cc:    Clerk of Court (RJD) (By ECF)
       Zachary Margulis-Ohnuma and Adam Elewa (By ECF)




       1
        In addition, a review of the communication suggests that these messages could be
about an actual surgery – in contrast to the messages between the defendant and Walden
which, among other things, discuss doing a surgery on three arms or three legs.


                                              2
